Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 1 of 18




                Exhibit 1
         Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 2 of 18




                                     W. Bradley Wendel
             Associate Dean for Academic Affairs and Professor of Law
108 Myron Taylor Hall                                                                (607) 255-9719
Cornell Law School                                                         Email: wbw9@cornell.edu
Ithaca, New York 14853                             SSRN Author Page: http://ssrn.com/author=247191

                                            EMPLOYMENT

Cornell Law School, Ithaca, New York.
Associate Dean for Academic Affairs, 2017-present.
Professor of Law, 2006-present.
Associate Professor of Law, 2004-06.

       Courses Taught – In 2018-19: The Law Governing Lawyers (survey upperclass professional
       responsibility course); Products Liability.

       Previously: Torts (taught regularly); Ethical Issues in Civil Litigation; Philosophical
       Perspectives on Legal Ethics (seminar); Ethics and Corporate Culture (co-taught behavioral
       ethics course for JD and MBA students); Jurisprudence/Philosophy of Law.

Washington and Lee University School of Law, Lexington, Virginia.
Associate Professor of Law, 2003-04.
Assistant Professor of Law, 1999-2003.

Columbia University School of Law, New York, New York.
Associate in Law, 1997-99.

U.S. Court of Appeals for the Ninth Circuit,
Honorable Andrew J. Kleinfeld, Fairbanks, Alaska.
Judicial Clerk, 1996-97.

Bogle & Gates, Seattle, Washington.
Product Liability Litigation Associate, 1994-96.

Admitted to practice in Washington State, 1994; New York, 2011.
Currently on active status in New York and inactive in Washington.

                                             EDUCATION

Columbia University School of Law, New York, New York.
J.S.D. 2002, LL.M. 1998. Concentration: Legal Philosophy.

Duke University School of Law, Durham, North Carolina.
J.D. with Honors 1994.
          Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 3 of 18



W. Bradley Wendel
Page 2


Rice University, Houston, Texas.
B.A. in Philosophy 1991.

                                               PUBLICATIONS

                                             Books: As Author

Ethics and the Law: An Introduction (Cambridge University Press 2014).

Lawyers and Fidelity to Law. (Princeton University Press 2010).

        Paperback edition published 2012; Chinese translation by Prof. Chao Yin published in 2013
        by China Renmin University Press.

Professional Responsibility: Examples and Explanations. (Wolters Kluwer, 5th ed., 2016) (6th ed. in
progress).

                                             Books: As Editor

Torts: Cases and Materials (with Aaron Twerski and James A. Henderson, Jr.) (Wolters Kluwer, 4th
ed., 2017).

The Law and Ethics of Lawyering (with Geoffrey C. Hazard, Jr., Susan P. Koniak, Roger C.
Cramton, and George M. Cohen) (Foundation Press, 6th ed., 2017).

Legal Ethics: Professional Ethics and Personal Integrity (with Tim Dare) (Cambridge Scholars Press
2010).

The Law Governing Lawyers: National Rules, Standards, and Statutes (with Susan R. Martyn and
Lawrence J. Fox) (Wolters Kluwer 2005, with annual updates through 2018).

                                       Articles and Book Chapters

The Problem of the Faithless Principal: Fiduciary Theory and the Capacities of Clients, __ Penn State Law
Review ___ (2019) (forthcoming).

The Rule of Law and Legal-Process Reasons in Attorney Advising, 99 Boston University Law Review ___
(Jan. 2019) (forthcoming) [SSRN Link].

Autonomy Isn’t Everything: Some Cautionary Notes on McCoy v. Louisiana, 9 St. Mary’s Journal on Legal
Malpractice & Ethics 82 (2018). [SSRN Link]
          Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 4 of 18



W. Bradley Wendel
Page 3

Paying the Piper But Not Calling the Tune: Litigation Financing and Professional Independence – The Miller-
Becker Professional Responsibility Distinguished Lecture, 52 Akron Law Review 1 (2018).

Economic Rationality and Ethical Values in Design-Defect Analysis: The Trolley Problem and Autonomous
Vehicles, __ California Western Law Review ___ (2018) (forthcoming) (symposium, Artificial
Intelligence and Real-World Ethics) [SSRN Link].

The Ordinary Heroism of Lawyers: A Tribute to Roger Cramton, 103 Cornell Law Review 1345 (2018)
(mini-symposium in tribute to Roger Cramton).

Crossing the Bridge, in Tim Dare & Christine Swanton, eds., Principles of Role Ethics (Routledge 2018)
(forthcoming).

Truthfulness as an Ethical Form of Life, 56 Duquesne Law Review 141 (2018) (symposium, Resurrecting
Truth in American Law and Public Discourse: Shall These Bones Live?) [SSRN Link].

Role Morality, Dirty Hands, and the Theology of Vocation, in Marie Failinger and Ronald W. Duty, eds.,
Lutheran Theology and Secular Law: The Work of the Modern State (Eerdmans 2018) [Publisher’s
Link].

Campaign Contributions and Risk-Avoidance Rules in Judicial Ethics, 67 DePaul Law Review 401 (2018)
(Annual Clifford Symposium, Dark Money and Judicial Elections).

Government Lawyers in the Trump Administration, 69 Hastings Law Journal 275 (2017). [SSRN Link]

Philosophical Legal Ethics: An Affectionate History (with David Luban), 30 Georgetown Journal of Legal
Ethics 337 (2017). [SSRN Link]

Lawyering with Heart: A Warrior Ethos for Modern Lawyers (Reviewing Allan C. Hutchinson, Fighting
Fair: Legal Ethics for an Adversarial Age (Cambridge University Press 2015)), 54 Osgoode Hall L.J.
1371 (2017).

The Limits of Positivist Legal Ethics: A Brief History, a Critique, and a Return to Foundations, 30 Canadian
Journal of Law & Jurisprudence 443 (2017).

Sally Yates, Ronald Dworkin, and the Best View of the Law, Michigan Law Review Online (2017) [SSRN
Link]

Third-Party Litigation Financing, in Sofia Androgué & Caroline Baker, eds., Texas Business Litigation
(2016).

Legal Ethics and the Rule of Law, in M.N.S. Sellers and Stephan Kirste, eds., Encyclopedia of the
Philosophy of Law and Social Philosophy (Springer 2016).
          Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 5 of 18



W. Bradley Wendel
Page 4

Litigation Trolls, 12 NYU Journal of Law and Business 725 (2016) (symposium, Litigation Funding: The
Basics and Beyond). [SSRN Link]

Coming to Grips with the Ethical Challenges for Capital Post-Conviction Representation Posed by Martinez v.
Ryan (with John H. Blume), 68 Florida Law Review 765 (2016). [SSRN Link]

Whose Truth? Objective and Subjective Perspectives on Truthfulness in Advocacy, 28 Yale Journal of Law and
the Humanities 105 (2016). [SSRN Link]

Monroe Freedman: Ethicist of the Nonideal, 44 Hofstra Law Review 671 (2016) (tribute issue to Monroe
H. Freedman).

Pushing the Boundaries of Informed Consent: Ethics in the Representation of Legally Sophisticated Clients, 47
University of Toledo Law Review 39 (2016) (symposium in tribute to Susan R. Martyn).

Nomos and Narrative in Law and Theological Ethics, in Marie A. Failinger & Ronald W. Duty eds., On
Secular Governance: Lutheran Perspectives on Contemporary Legal Issues (Eerdmans, 2016).

Radicalism and Realism in Legal Ethics, 17 Legal Ethics 313 (2014) (reviewing Robert K. Vischer, Martin
Luther King, Jr. and the Morality of Legal Practice: Lessons in Love and Justice).

Foreword: The Profession’s Monopoly and Its Core Values, 82 Fordham Law Review 2563 (2014) (annual
ethics symposium, The Legal Profession’s Monopoly on the Practice of Law).

In Search of Core Values, 16 Legal Ethics 350 (2014) (symposium on contemporary regulatory issues
facing the American legal profession). [SSRN Link]

Alternative Litigation Finance and Anti-Commodification Norms, 62 DePaul Law Review 655 (2014) (19th
Annual Clifford Symposium, Tort Law and Social Policy, A Brave New World: The Changing Face of
Litigation and Law Firm Finance). [SSRN Link]

A Legal Ethics Perspective on Alternative Litigation Financing, 55 Canadian Business Law Journal 133
(2014) (symposium, Commercial Litigation Funding: Ethical, Regulatory and Comparative Perspectives). [SSRN
Link]

Duty in the Litigation Investment Agreement: The Choice Between Tort and Contract Norms When the Deal
Breaks Down, 66 Vanderbilt Law Review 1831 (2013) (symposium, The Economics of Aggregate Litigation)
(with Anthony J. Sebok). [SSRN Link]

The ABA Guidelines and the Norms of Capital Defense Representation, 40 Hofstra Law Review 635 (2013)
(symposium, The ABA Guidelines for the Appointment and Performance of Defense Counsel in Death Penalty
Cases) (with Russell Stetler) [SSRN Link]
          Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 6 of 18



W. Bradley Wendel
Page 5

Articles on Legal Ethics and Adversary System of Justice in Hugh LaFollette, ed., The International
Encyclopedia of Ethics (Wiley-Blackwell Publishing, 2013) [also available online].

Virtue and Vice in Legal Advising, 39 New England Journal on Criminal and Civil Confinement 25
(2013) (symposium on Michael Meltsner’s In Our Name: A Play of the Torture Years).

The Rule of Law and Political Culture: Comparing the United States and New Zealand, 12 Otago Law Review
663 (2012). [SSRN Link]

Putting Morality in Its Place, 15 Legal Ethics 175 (2012) (response to reviews of Lawyers and Fidelity to
Law by Russ Pearce, Eli Wald, and Trevor Farrow).

Legal Ethics is About the Law, Not Morality or Justice, 90 Texas Law Review 727 (2012) (response to
reviews of Lawyers and Fidelity to Law by Tony Alfieri, Kate Kruse, David Luban, Steve Pepper,
and Bill Simon). [SSRN Link]

Should Law Schools Teach Professional Duties, Professional Virtues, or Something Else: A Critique of the Carnegie
Report, 9 University of St. Thomas Law Review 497 (2012) (symposium, The Lawyer’s Role and
Professional Formation). [SSRN Link]

Lawyering in the Christian Colony: Some Hauerwasian Themes, Reflections, and Questions, 75 Law and
Contemporary Problems 1 (2012) (symposium, Theological Argument in Law: Engaging Stanley Hauerwas).
[SSRN Link]

The Craft of Legal Interpretation, in Yasutomo Morigiwa, ed., Interpretation of Law in the Age of
Enlightenment: From the Rule of the King to the Rule of Law (Springer 2011). [SSRN Link]

Three Concepts of Roles, 48 San Diego Law Review 547 (2011) (memorial symposium in honor of Fred
Zacharias). [SSRN Link]

Explanation in Legal Scholarship: The Inferential Structure of Doctrinal Legal Analysis, 96 Cornell Law
Review 1035 (2011). [SSRN Link]

Razian Authority and Its Implications for Legal Ethics, 13 Legal Ethics 191 (2010). [SSRN Link]

Legal Ethics and Moral Character, 23 Georgetown Journal of Legal Ethics 1065 (2010) (with Alice
Woolley) (with a response by David Luban). [SSRN Link.]

             •   Anthologized in Ashgate Library of Essays on Legal Ethics and the Enforcement of Law
                 (Abbe Smith, et al., eds. 2016) (forthcoming).

Methodology and Perspective in the Theory of Lawyers’ Ethics: A Response to Professors Woolley and Markovits, 60
University of Toronto Law Journal 1011 (2010).
          Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 7 of 18



W. Bradley Wendel
Page 6


If Lifelong Learning is the Solution, What is the Problem?, 4 Canadian Legal Education Annual Review 45
(2010). [SSRN Link.]

Legal Advising and the Rule of Law, in Kieran Tranter et al., eds., Reaffirming Legal Ethics: Taking
Stock and New Ideas (Routledge 2010).

Personal Integrity and the Conflict Between Ordinary and Institutional Values, in Tim Dare and W. Bradley
Wendel, eds., Legal Ethics: Professional Ethics and Personal Integrity (Cambridge Scholars Press
2010). [SSRN Link.]

The Behavioral Psychology of Judicial Corruption: A Response to Judge Irwin and Daniel Real, 42 McGeorge
Law Review 35 (2010).

The Torture Memos and the Demands of Legality, 12 Legal Ethics 107 (2009). [SSRN Link.]

Government Lawyers, Democracy, and the Rule of Law, 77 Fordham Law Review 1333 (2009) (symposium,
The Lawyer’s Role in a Contemporary Democracy).

Executive Branch Lawyers in a Time of Terror, 31 Dalhousie Law Journal 247 (2009) (the 2008 F.W.
Wickwire Memorial Lecture on Legal Ethics and Professional Responsibility). [SSRN Link.]

Legal Ethics as “Political Moralism” or the Morality of Politics, 93 Cornell Law Review 1413 (2008)
(reviewing David Luban, Legal Ethics and Human Dignity).

Impartiality in Judicial Ethics: A Jurisprudential Analysis, 22 Notre Dame Journal of Law, Ethics, and
Public Policy 305 (2008) (symposium, The Judiciary).

Lawyers as Quasi-Public Actors, 45 Alberta Law Review 83 (2008) (symposium in honor of the 100th
anniversary of the Law Society of Alberta). [SSRN Link.]

Moral Judgment and Professional Legitimation, 51 St. Louis University Law Review 1071 (2007)
(symposium, Teaching Legal Ethics).

Lawyers, Citizens, and the Internal Point of View, 75 Fordham Law Review 1473 (2006) (symposium, The
Internal Point of View in Law and Ethics). [SSRN Link.]

Institutional and Individual Justification in Legal Ethics: The Problem of Client Selection, 34 Hofstra Law
Review 987 (2006) (symposium, Lawyers’ Ethics in an Adversary System, in honor of Monroe
Freedman). [SSRN Link.]

Ethical Lawyering in a Morally Dangerous World, 19 Georgetown Journal of Legal Ethics 299 (2006)
(reviewing Milton C. Regan, Jr., Eat What You Kill: The Fall of a Wall Street Lawyer).
         Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 8 of 18



W. Bradley Wendel
Page 7

Articles on legal ethics issues in Paul Finkelman, ed., Encyclopedia of American Civil Liberties (New
York: Routledge, 2006): Bates v. State Bar of Arizona, Brotherhood of Railroad Trainmen v. Virginia ex rel.
Virginia, Judicial Bias, Lawyer Advertising, Chicago Seven Trial, Disciplining Lawyers for Speaking
About Pending Cases, Ineffective Assistance of Counsel.

Legal Ethics and the Separation of Law and Morals, 91 Cornell Law Review 67 (2005). [SSRN Link.]

Professionalism as Interpretation, 99 Northwestern University Law Review 1169 (2005). [SSRN Link.]

            •   Anthologized in the second edition of Enron and Other Corporate Fiascoes: The Corporate
                Scandal Reader (Nancy B. Rapoport & Jeffrey D. Van Niel, eds.).

Symposium Introduction, Economic Rationality vs. Ethical Reasonableness: The Relevance of Law and
Economics for Legal Ethics, 8 Legal Ethics 107 (2005) (review symposium on Randal Graham, Legal
Ethics).

Civil Obedience, 104 Columbia Law Review 363 (2004). [SSRN Link.]

            •   Selected for presentation at the 2003 Stanford-Yale Junior Faculty Forum.
            •   Anthologized in Ashgate Library of Essays on Legal Ethics and the Enforcement of Law
                (Abbe Smith, et al., eds. 2016) (forthcoming).

The Banality of Evil and the First Amendment, 102 Michigan Law Review 1404 (2004) (reviewing
Alexander Tsesis, Destructive Messages: How Hate Speech Paves the Way for Harmful Social Movements).

The Deep Structure of Conflicts of Interest, 16 Georgetown Journal of Legal Ethics 473 (2003) (reviewing
Andrew Stark, Conflicts of Interest in American Public Life and Michael Davis & Andrew Stark, Conflicts of
Interest in the Professions).

A Moderate Defense of Hate Speech Regulations on University Campuses, 41 Harvard Journal on Legislation
407 (2004) (symposium, Perspectives on Hate Speech and Hate Crimes).

Conflicts of Interest Under the Revised Model Rules, 81 Nebraska Law Review 1363 (2003) (symposium,
Nebraska and the Model Rules of Professional Conduct).

Symposium Introduction, Our Love-Hate Relationship with Heroic Lawyers, 13 Widener Law Journal 1
(2003) (symposium, When a Lawyer Stood Tall: Sharing and Understanding Stories of Lawyer Heroes).

Informal Methods for Enhancing the Accountability of Lawyers, 54 South Carolina Law Review 979 (2003)
and How I Learned to Stop Worrying and Love Lawyer-Bashing: Some Post-Conference Reflections, 54 South
Carolina Law Review 1037 (2003) (symposium, Enhancing the Accountability of Lawyers for Unprofessional
Conduct).
         Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 9 of 18



W. Bradley Wendel
Page 8

Regulation of Lawyers Without the Code, the Rules, or the Restatement: Or, What Do Honor and Shame Have to
do with Civil Discovery Practice?, 71 Fordham Law Review 1567 (2003) (annual ethics symposium,
Looking Back).

Busting the Professional Trust: A Comment on William Simon’s Ladd Lecture, 30 Florida State University
Law Review 659 (2003).

Mixed Signals: Rational-Choice Theories of Social Norms and the Pragmatics of Explanation, 77 Indiana Law
Journal 1 (2002).

“Certain Fundamental Truths”: A Dialectic on Negative and Positive Liberty in Hate-Speech Cases, 65 Law and
Contemporary Problems 33 (2002) (symposium, Enduring and Empowering: The Bill of Rights in the Third
Millennium).

Ethics for Skeptics, 26 Journal of the Legal Profession 165 (2002) (“mini-symposium” on the panel
presentations at the 2002 meeting of the professional responsibility section of the AALS).

Teaching Ethics in an Atmosphere of Skepticism and Relativism, 36 University of San Francisco Law Review
711 (2002) (symposium, Teaching Values in Law School).

Nonlegal Regulation of the Legal Profession: Social Norms in Professional Communities, 54 Vanderbilt Law
Review 1955 (2001).

Professional Roles and Moral Agency, 89 Georgetown Law Journal 667 (2001) (reviewing Arthur Isak
Applbaum, Ethics for Adversaries).

The Ideology of Judging and the First Amendment in Judicial Election Campaigns, 43 South Texas Law Review
73 (2001) (annual ethics symposium, The Ethics of Judicial Selection).

Motivation, Morality, and the Professionalism Movement, 52 South Carolina Law Review 557 (2001)
(symposium, Improving the Professionalism of Lawyers: Can Commissions, Committees, and Centers Make a
Difference?).

Free Speech for Lawyers, 28 Hastings Constitutional Law Quarterly 305 (2001).

Value Pluralism in Legal Ethics, 78 Washington University Law Quarterly 113 (2000).

Public Values and Professional Responsibility, 75 Notre Dame Law Review 1 (1999).

Rediscovering Discovery Ethics, 79 Marquette Law Review 895 (1996).

Lawyers & Butlers: The "Remains" of Amoral Ethics, 9 Georgetown Journal of Legal Ethics 161 (1995).
         Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 10 of 18



W. Bradley Wendel
Page 9

                                             Other Publications

Lawyers’ Constrained Fiduciary Duties: A Comment on Paul R. Tremblay, At Your Service: Lawyer
Discretion to Assist Clients in Unlawful Conduct, 70 Florida Law Review Forum 7 (2018), available
at http://www.floridalawreview.com/issue/volume-70/.

Professional Responsibility, in Robert Glicksman, et al., Stay Ahead of the Pack: Your Comprehensive
Guide to the Upper Level Curriculum (West Publishing 2018).

Are There Ethical Pitfalls in the Use of Third-Party Litigation Financing?, The Advocate (State Bar of Texas
Litigation Section), Fall 2017, pp. 51-55.

Making Sense of the Fee-Splitting Rule (reviewing Anthony J. Sebok, Unmatured Attorneys’ Fees and Capital
Formation in Legal Markets, U. Ill. L. Rev. (2018)). Jotwell – Legal Profession (Feb. 2018).

Legal Ethics After Liberalism (reviewing Allan C. Hutchinson, Fighting Fair: Legal Ethics for an
Adversarial Age (2015)). Jotwell – Legal Profession (Feb. 2017).

Is the Crisis in the Profession Good for Consumers? (reviewing Ben Barton, Glass Half Full (2015)). Jotwell
– Legal Profession (Feb. 2016).

Not Business as Usual for In-House Counsel (reviewing the Valukas report on the General Motors
ignition switch recall). Jotwell – Legal Profession (Feb. 2015).

Defending Defending, with Integrity (reviewing Abbe Smith & Monroe H. Freedman, eds., How Can You
Represent Those People? (2013)). Jotwell – Legal Profession (Feb. 2014).

Strategies and Techniques for Teaching Professional Responsibility (Wolters Kluwer 2012).

Anti-Avoidance Rules as an Argument for Inclusive Positivism: A Comment on John Prebble’s Ectopia and
Morality of Avoidance Claims. Presented at Victoria University-Wellington/Cornell Colloquium,
“Jurisprudential Perspectives on Taxation Law.”

Protection for Bad Work, New York Times “Room for Debate” feature on Torture and Academic
Freedom (Aug. 20, 2009).

Deference to Clients and Obedience to Law: The Ethics of the Torture Lawyers (A Response to Professor Hatfield),
Northwestern University Law Review “Colloquy” (online companion to Nw. U. L. Rev.) (Aug. 2,
2009).

Editorial, The Methodology of Legal Ethics Scholarship: Perspective and Authority, 9 Legal Ethics 229 (2007).

The Legalization of Legal Ethics: An Historical Perspective from the United States, 36 Dong-A University
[South Korea] Law Review 269 (2005).
         Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 11 of 18



W. Bradley Wendel
Page 10


Editorial, On International and Interdisciplinary Legal Ethics Scholarship, 7 Legal Ethics 110 (2004).

Reason and Authority in Legal Ethics, American Philosophical Association Newsletter on Philosophy
and Law (Spring 2003), at 171.

Hate and the Bar: Is the Hale Case McCarthyism Redux or a Victory for Racial Equality?, The Bar Examiner
(May 2001), at 26. (This essay was the winner of the 2001 Joe E. Covington Prize for Scholarship in
Bar Admissions Topics, awarded by the National Conference of Bar Examiners.)



                                        SELECTED PRESENTATIONS

Public Lectures

“Paying the Piper But Not Calling the Tune,” Joseph G. Miller and William C. Becker Center
for Professional Responsibility Distinguished Lecture, University of Akron Law School. Akron, Ohio, April
13, 2018.

“Lawyering in the Age of Trump,” Thomas Feeney Annual Memorial Lecture, University of Ottawa.
Ottawa, Ontario, Canada, January 18, 2018.

“Ethics and Government Lawyering in the Age of Trump,” Lecture sponsored by the Burns Center
for Ethics in the Practice of Law, Cardozo Law School. New York City, November 13, 2017.

“Ethical Duties of Government Legal Advisors,” Public Lecture. O.P. Jindal Global University. Delhi,
India, April 7, 2017.

“How to Think About the Panama Papers,” Rice University Program on Law, Politics, and Society.
Houston, Texas, October 20, 2016.

“Lawyers and Fidelity to Law – An Overview,” David Weiner Center for Lawyers’ Ethics and Professional
Responsibility – 23d Israel Legal Ethics Teachers’ Workshop. COMAS Law School, Rishon LeZiyyon,
Israel, May 19, 2013.

“The Ethics of Legal Advising,” Lecture in the Murer Professionalism Series. Northern Illinois
University College of Law. DeKalb, Illinois, November 14, 2012.

“‘Adversarialism’ and the Obligations of Lawyers,” Keynote Address. Australia/New Zealand Legal
Ethics Colloquium [ANZLEC]: Is Adversarialism Dead? New Foundations for Legal Process and Lawyers’
Ethics. Legal Issues Centre, University of Otago Faculty of Law. Dunedin, New Zealand. February 9,
2012.
        Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 12 of 18



W. Bradley Wendel
Page 11

“Regulatory Reform and Professional Independence,” Shine Lecture on Law. University of Southern
Queensland, Toowoomba, Queensland, Australia. September 28, 2010.

“The Role of Lawyers in Corporate Governance,” Formal lecture pursuant to the H.R.H. Princess
Bajrakitiyahbha faculty exchange program. Bangkok, Thailand. November 7, 2008.

“Professional Responsibility for Government Lawyers,” Dean’s Lecture on Professional Responsibility.
Yale Law School, New Haven, Connecticut. March 13, 2008.

“Lawyers in a Time of Terror,” Wickwire Memorial Lecture in Legal Ethics and Professional Responsibility.
Dalhousie Law School, Halifax, Nova Scotia. February 21, 2008.

Lecture, “Law, Ethics, and Torture: The Roles of Government Attorneys and Lawyers Representing
Detainees,” Florida Coastal School of Law, Jacksonville, Florida. March 8, 2007.

“The Legalization of Legal Ethics: An Historical Perspective from the United States,” Dong-A
University Law School, Busan, South Korea. February 3, 2005.

Conference Presentations

Panelist, “Defending Sexual Assault Cases”; Panelist, “Social Justice and Democracy: The Role of
Lawyers”; Panelist, “The Duty of Confidentiality – A Comparative and Theoretical Perspective,”
Eighth International Legal Ethics Conference [ILEC 8]. University of Melbourne Law School, Melbourne,
Australia, December 6-8, 2018.

“Anti-Discrimination Norms and the Duty of Zealous Advocacy,” #MeToo and the Legal Profession.
Jacob Burns Center for Ethics in the Practice of Law, Cardozo Law School. New York City,
November 13, 2018.

“Continuing Duties of Trial Counsel in Post-Conviction Proceedings,” 2018 Western All-Star
Conference and Confabulation. Boise, Idaho, September 20, 2018.

“Fiduciary Theory and the Capabilities of Clients,” Sixth Annual Fiduciary Law Workshop. Washington
University, St. Louis, Missouri, June 8-9, 2018.

“The Moral Agency of Clients and the Standard Conception of Legal Ethics,” Australia/New Zealand
Legal Ethics Colloquium [ANZLEC]. Auckland, New Zealand, December 1-3, 2017.

“What Did Rod Rosenstein Do Wrong? The Rule of Law and Legal-Process Legal Ethics,” Fourth
Legal Ethics Schmooze. UCLA Law School. Los Angeles, California, July 21-22, 2017.

“Does Deference to the President’s Policy Decisions Presuppose Commitment by the President to
the Rule of Law?” Realizing Rights 2017: Human Rights and Constitutionalism. University of Ottawa.
Ottawa, Ontario, June 8-10, 2017.
        Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 13 of 18



W. Bradley Wendel
Page 12


“Role Morality, Dirty Hands, and the Theology of Vocation,” Council on Religion and Law (CORAL)
Annual Meeting. United Theological Seminary, Minneapolis, Minnesota, October 27-28, 2016.

“What’s Left to Say About Philosophical Legal Ethics?” Southeast Association of Law Schools (SEALS)
Annual Meeting. Amelia Island, Florida, August 3-9, 2016.

“The Role of Fiduciary Duties in the American Law Governing Lawyers,” International Legal Ethics
Symposium – Tokyo (ILEST) 2016. Tokyo, Japan, March 18-19, 2016.

“Crossing the Bridge,” Workshop on Role Obligation. University of Auckland Department of
Philosophy. Auckland, New Zealand, January 3-6, 2016.

“The Ethics of Snitching,” Third Legal Ethics Schmooze. Stanford Law School. Palo Alto, California,
June 25-26, 2015.

Member of Discussion Group, “Ethics in Juvenile Defense,” National Juvenile Defenders
Association. Georgetown Law School, Washington, D.C. May 20, 2015.

Panelist, Prosecutorial Discretion: A Conversation with Judge Kozinski, Cornell Law School. February 6,
2014.

Panelist, “Government Lawyers: Advocates or Ethical Watchdogs?” Professional Ethics in National
Security Law and Policy. University of Pennsylvania, Center for Ethics and the Rule of Law.
Philadelphia, Pennsylvania, October 4, 2013.

“Lawyers and Fidelity to Facts,” Second Legal Ethics Schmooze. Fordham Law School. New York, New
York, June 17-19, 2013.

“Rights and Obligations in Alternative Litigation Financing” and “Ethical Issues in Alternative
Litigation Financing,” The Economics of Aggregate Litigation, Institute for Law and Economic Policy
(ILEP), 19th Annual Symposium. Naples, Florida, April 11-12, 2013.

Participant, Ethics from Every Angle, conference at University of New Hampshire Law School.
Concord, New Hampshire, April 5, 2013.

Below the Line, podcast comments on Carol Rice Andrews, “Ethical Limits on Civil Litigation
Advocacy: A Historical Perspective,” 63 Case W. Res. L. Rev. vol. 2 (2012).

“Political Cultures and Attitudes in Legal Ethics” and “Ethical Obligations and the Organization: Is
There a Difference in the Fundamental Ethical Obligations Depending Upon the Nature of the
Client? (Roundtable),” Fifth International Legal Ethics Conference [ILEC V]. Banff, Alberta, Canada. July
12-14, 2012.
         Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 14 of 18



W. Bradley Wendel
Page 13

Panelist, “The Ethics of Legislative Drafting,” Canadian Institute for the Administration of Justice Drafting
Conference. Ottawa, Canada. September 13, 2010.

“The Global Law Firm: Relationships of Trust and Regulation of the Legal Profession in the 21st
Century”; “A Modern Legal Ethics: Author Meets Critics”; “Comparative Judicial Ethics”;
“Jurisprudence and Legal Ethics”. Fourth International Legal Ethics Conference [ILEC IV]. Stanford Law
School. Palo Alto, California. July 16-17, 2010.

“Legal Ethics: Public or Personal?”, International Legal Ethics Seminar. Aksaray, Turkey. July 1, 2010.
“Guantanamo and the Rule of Law,” International Legal Ethics Conference: Challenges to the Legal Profession
in the U.S., Europe, and Turkey. Ankara, Turkey. June 29, 2010.

Commentator and Panelist, “A Conversation About Ethical, Social, and Moral Issues Related to
Alternative Litigation Finance,” Alternative Litigation Finance in the U.S.: Where Are We and Where Are
We Headed with Practice and Policy? RAND Institute for Civil Justice Conference. Arlington, Virginia,
May 20-21, 2010.

“The Ethical Judge,” Judicial Ethics and Accountability: At Home and Abroad. Symposium sponsored by
University of the Pacific - McGeorge Law School. Sacramento, California, April 9-10, 2010.

“The Changing Role of the Lawyer and Professional Responsibility Education in North America,”
International Symposium in Professional Responsibility: The Societal Role of the Jurist and the Standardization of
Legal Education. Kwansei Gakuin University Law School, Nishinomiya (Osaka - Kansai area), Japan,
March 15, 2010.

“Cyberstalking Meets First Amendment Meets Character and Fitness,” Panel Sponsored by Section
on Women in Legal Education. Association of American Law Schools Annual Conference. New Orleans,
Louisiana, January 9, 2010.

“The Role of Government Attorneys and the Global War on Terror,” Professional Responsibility
Panel Discussion, Federalist Society National Lawyers’ Convention. Washington, D.C., November 12,
2009.

“Ethics in Government Lawyering: Detainee Interrogation and the Torture Memoranda,” Panel
Presentation sponsored by the ACLU and Federalist Society. University of Connecticut School of
Law. Hartford, Connecticut, October 15, 2009.

“The Public Responsibilities of Judges in a Liberal Democracy: The Problem of Pluralism,” Special
Workshop: The Public Responsibility of the Judge in a Liberal System of Justice, IVR World Congress
of Philosophy of Law and Social Philosophy. Beijing, China. September 19, 2009.

 “The Institutional Architecture of Independence,” Advising the New U.S. President: How Legal Advice
Will Reshape Foreign Policy in the Next Administration (Showcase Presentation). ABA Section of
International Law, Fall Meeting. Brussels, Belgium. September 25, 2008.
         Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 15 of 18



W. Bradley Wendel
Page 14


“Legal Advising and the Rule of Law,” Keynote Address. Third International Legal Ethics Conference
[ILEC III]. Gold Coast, Australia. July 15, 2008.

“Why Can’t Legal Advisors Be Formalists? Can They Be Positivists?” (First) Legal Ethics Shmooze.
Fordham Law School, New York, New York. June 1-3, 2008.

“Ethical Obligations of the Capital Defense Team: Protecting Disabled Clients from Themselves,”
National Seminar on the Development and Integration of Mitigation Evidence. Habeas Assistance and Counsel
Training Project, Baltimore, Maryland. May 29, 2008.

“Jurisprudence and Judicial Ethics,” Special Workshop on Legal Ethics, 23d World Congress of
Philosophy of Law and Social Philosophy. Krakow, Poland, August 2, 2007. [SSRN Link.]

“Lawyers and Core Values: A Comparative Perspective,” Symposium: The Forefront of American Legal
Ethics: Social Change and the Role of Lawyers, Japanese-American Society for Legal Studies. Hosei
University, Tokyo, Japan. September 10, 2006.

“The Key Issues of Legal Ethics in the United States: A Synopsis and Analysis,” Inaugural Public
Lecture of the Aichi Legal Ethics Society. Center for Asian Legal Exchange, Nagoya University, Nagoya,
Japan. September 8, 2006.

“Normativity and Integrity in Professional Ethics,” Legal Ethics: Professional Ethics and Personal Integrity
[ILEC II], University of Auckland, New Zealand. June 23-25, 2006.

“Torture, Legal Ethics, and the Separation of Law and Morality,” Lecture at University of Sydney
Law School. Sydney, NSW, Australia. June 14, 2006.

Commentator on Robert S. Summers, Form and Function in a Legal System, Cornell Law School Book
Symposium. March 29, 2006.

“Litigation Funding,” American Bar Association National Conference on Professional Responsibility, Chicago,
Illinois. June 1-4, 2005.

 “Judicial Ethics: A Reprise of Recent Events,” Federalist Society Professional Responsibility
Section. National Press Club, Washington, D.C. April 6, 2004.

“Pluralism and Preclusion,” Religious Values and Corporate Decision Making, Fordham University Law
School. New York, New York. February 23, 2004.

Program Chair and Moderator, When a Lawyer Stood Tall: Sharing and Understanding Stories of Lawyer
Heroes, Association of American Law Schools Annual Meeting. Atlanta, Georgia. January 6, 2004.
         Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 16 of 18



W. Bradley Wendel
Page 15

Invited Participant, Moral Theory and Its Practical Application: An Interdisciplinary Seminar, Center for the
Teaching and Study of Applied Ethics, University of Nebraska – Lincoln. June 14-19, 1999.

Faculty Workshop Presenter at University of Akron Law School, University of Arizona Law School,
University of Auckland Philosophy Department, Australian National University Research School of
Social Sciences, Boston College Law School, Brooklyn Law School, Cardozo Law School, Cornell
Law School, Dalhousie Law School (Halifax, Nova Scotia), University of Denver Law School, Duke
Law School, Georgetown Law School, University of Houston Law School, University of Nevada -
Las Vegas School of Law, New York University Law School Lawyering Faculty, Notre Dame Law
School, University of Otago Law School (Dunedin, New Zealand), Queen’s University Faculty of
Law (Kingston, Ontario), St. John’s University School of Law, St. Louis University School of Law,
Suffolk University Law School, Texas A&M Law School, University of San Diego Law School,
University of Southern California Law School, University of Texas Law School, Villanova Law
School, University of Virginia Law School, University of Washington – Seattle School of Law,
Washington University School of Law, Washington and Lee Law School, Washington and Lee
Philosophy Department, Willamette University School of Law, Yale Law School Legal Theory
Workshop.

                                   OTHER PROFESSIONAL ACTIVITIES

Outside Ethics Counsel and Member of Advisory Board, Bentham IMF.

Vice Chair and Subcommittee Co-Chair, New York State Commission on Statewide Attorney
Discipline. April – September 2015.

Multistate Professional Responsibility Exam (MPRE) drafting committee, 2007-present.

Visiting Professor, Tel Aviv University, Buchman Faculty of Law, Zvi Meitar Center of Advanced
Legal Studies. Tel Aviv, Israel, May 10-29, 2013.

2012 Sanford D. Levy Memorial Award from the New York State Bar Committee on Professional
Ethics.

Visiting Fellow, Legal Issues Centre, Faculty of Law, University of Otago. Dunedin, New Zealand.
February – June 2012.

Visiting Professor, University of Auckland Philosophy Department, Summer Term 2012.

Co-Reporter, ABA Commission on Ethics 20/20, Alternative Litigation Finance Working Group,
2011-12.

Dean’s Distinguished Visitor, University of Southern Queensland (Law School, Faculty of Business).
Toowoomba, Queensland, Australia. September 20 - October 1, 2010.
           Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 17 of 18



W. Bradley Wendel
Page 16

Guest lecturer in legal ethics, torts, cyberspace law, and introduction to American law, at the
faculties of law of Chulalongkorn and Thammasat Universities. Pursuant to Bajrakitiyabha Faculty
Exchange Program. Bangkok, Thailand, November 2008.

                                         SERVICE ACTIVITIES

Internal

Associate Dean for Academic Affairs, 2017-present.

Faculty Appointments Committee, 2006-07, 2007-08, 2008-09, 2009-10 (chair), 2012-13, 2013-14,
2014-15, 2015-16.

Academic Program and Curriculum Committee, 2015-16, 2016-17 (chair), 2017-18 (ex officio), 2018-
19 (ex officio).

Law School Self-Study Committee (chair), 2015.

Professional Development Committee, 2015-17, 2017-18 (chair), 2018-19.

Faculty Advisor, Christian Legal Society, 2014-present.

Lectures on torts and legal ethics for the Cornell Prison Education Program, Auburn State Prison,
Auburn, N.Y.

Editor, American Legal Ethics Library, Cornell Legal Information Institute, 2003-12.

Cornell Law School representative to the International Ph.D. Program in Institutions, Economics,
and Law, administered by the Università di Torino (Turin, Italy), École Polytechnique (Paris,
France), Universiteit van Gent (Ghent, Belgium), and Cornell Law School, 2004-07. Faculty in
Program Seminar, “Comparative Perspectives on the Legal Profession,” Ph.D. program in
Institutions, Economics, and Law. Real Collegio Carlo Alberto, Moncalieri, Italy. March 20-23, 2006.

“Comparative Legal Systems: Different Perspectives, Different Emphases,” Summer Law Institute,
Suzhou, China. A program of Kenneth Wang School of Law, Soochow University; Cornell Law
School; Bucerius Law School. Summer 2007.

External

Treasurer (2016 – 2018) and Vice-President (2018 – present), International Association of Legal
Ethics (IALOE).

Co-Chair, Evangelical Lutheran Church in America (ELCA) Task Force on Women and Justice,
2011-19.
         Case 7:18-cv-10204-VB Document 41-1 Filed 03/26/19 Page 18 of 18



W. Bradley Wendel
Page 17


Editor, Legal Ethics and Professional Responsibility, published by the Social Science Research Network
(SSRN).

Co-founder (with John Dzienkowski and John Steele) of LegalEthicsForum.com, a weblog dedicated to
legal ethics and professional responsibility issues.

Book Reviews Editor, Legal Ethics (Hart Publishers, Oxford, U.K.), 2003-10.

Selection committee for AALS Professional Responsibility Section, Fred Zacharias Memorial Prize
for the outstanding paper in professional responsibility, 2010-17.

Prize Committee, American Inns of Court, Warren E. Burger Prize for writing on professionalism,
ethics, civility, and excellent in the legal profession, 2019-

Planning committee for ABA Center for Professional Responsibility Annual Meeting, 2006-07.

Executive committee of AALS Professional Responsibility Section, 2003-05, and nominating
committee, 2007-08.

Peer reviewer for Oxford University Press, Princeton University Press, NYU Press, Stanford
University Press, Legal Theory, Legal Ethics, Journal of Empirical Legal Studies, Political Studies, Law and
Social Inquiry, Journal of Law and Religion, Journal of Legal Education. Member of editorial board of the
Korean Journal of Law and Society.

Continuing Legal Education (CLE) faculty in legal ethics for the Practicing Law Institute, Lawline,
American Corporate Counsel Association, Washington State Society of Healthcare Attorneys, New
York State Bar Association, NYSBA Committee on Women and the Law, Finger Lakes Women’s
Bar Association, and Tompkins County Bar Association, as well as at Cornell Law Alumni
Association meetings in New York City, Chicago, Philadelphia, San Francisco, Los Angeles, Seattle,
and reunion CLE in Ithaca.

Pro Bono

Pro bono activities include expert witness and legal advising services to the Cornell Death Penalty
Project and capital defense lawyers around the country; national CLE seminars in Atlanta, Baltimore,
Charlotte, Chicago, Miami, New Orleans, New York City, Pittsburgh, Seattle, and Washington, D.C.,
on the duties of lawyers in capital defense, habeas corpus, and mitigation practice; volunteer legal
advisor, Loaves and Fishes, Ithaca.

                                                 INTERESTS

I am an instrument-rated private pilot, the drummer in a roots-rock/alt-country/Americana band,
and an enthusiastic home cook.
